Citation Nr: 1233632	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  09-35 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an asbestos-related disease.

2.  Entitlement to service connection for residuals of a head injury.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to an initial rating in excess of 30 percent for major depression with anxiety and insomnia prior to July 8, 2009, and in excess of 50 percent thereafter.

5.  Entitlement to an initial compensable rating for right shoulder tendonitis prior to March 30, 2010, and in excess of 20 percent thereafter. 

6.  Entitlement to an initial compensable rating for thoracolumbar spine strain prior to March 30, 2010, and in excess of 10 percent thereafter.

7.  Entitlement to an initial compensable rating for cluster headaches.

8.  Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Charles E. Binder, Attorney at Law


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 2005 to November 2008.  He served in Iraq from July 2007 to October 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in February 2009 and September 2009 by the Phoenix, Arizona, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran subsequently moved, and jurisdiction over his appeal was transferred to the RO in Muskogee, Oklahoma.  In correspondence dated in June 2012, the Veteran's attorney withdrew a request for a Board hearing.

The Board notes that correspondence dated in November 2010 and statements the Veteran provided during VA treatment in January 2009 and June 2009 raised the issue of unemployability due to service-connected disability.  The United States Court of Appeals for Veterans Claims (Court) has held that a claim for a total disability rating based upon individual unemployability (TDIU) is generally a rating theory and "not a separate claim for benefits."  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Therefore, a TDIU claim must be considered as part of the increased rating issues on appeal.

The issues of entitlement to service connection for residuals of a head injury and entitlement to increased ratings for thoracolumbar spine strain and cluster headaches are addressed in the REMAND portion of the decision below and are remanded to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In May 2012, prior to the promulgation of the Board's decision, the Board received a statement from the Veteran's attorney in which he expressed the Veteran's desire to withdraw his appeal as to the issue of entitlement to higher ratings for major depression with anxiety and insomnia.

2.  In May 2012, prior to the promulgation of the Board's decision, the Board received a statement from the Veteran's attorney in which he expressed the Veteran's desire to withdraw his appeal as to the issue of entitlement to higher ratings for right shoulder tendonitis.

3.  An asbestos-related disease was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the issue of entitlement to higher initial ratings for major depression with anxiety and insomnia have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  The criteria for withdrawal of an appeal of the issue of entitlement to higher initial ratings for right shoulder tendonitis have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

3.  An asbestos-related disease was not incurred or aggravated as a result of active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claims

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202 (2011).  A substantive appeal may be withdrawn in writing and is effective when received by the RO prior to the appeal being transferred to the Board, or when received by the Board before it issues a final decision. 38 C.F.R. § 20.204(b) (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a) (2011).

By a May 2012 statement, prior to the issuance of a decision by the Board, the Veteran, via his attorney, stated that he "is satisfied" with the ratings assigned to his service-connected psychiatric and right shoulder disorders and "is not appealing the claims involving his depression or his right shoulder."  This was done in writing.  Thus, there remain no allegations of errors of fact or law for appellate consideration concerning the claims of entitlement to higher ratings for major depression with anxiety and insomnia and for right shoulder tendonitis.  Accordingly, the Board will dismiss the appeal as to these issues.

Duties to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Court have been fulfilled by information provided to the Veteran in a November 2008 letter.  That letter notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claim for the issue addressed in this decision and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  

The notice requirements pertinent to the issue addressed in this decision have been met, and all identified and authorized records relevant to the matter have been requested or obtained.  The available evidence of record includes service treatment records, VA treatment and examination reports, and the Veteran's statements in support of his claim.  Although in his November 2008 application for VA compensation the Veteran reported asbestos exposure in Iraq, he has identified no competent evidence or symptomatology indicative of an asbestos-related disease.  Nor has he identified any existing records that may substantiate his report of having been exposed to asbestos in service.  The Board finds that further attempts to obtain additional evidence would be futile.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period; and indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  The types of evidence that "indicate" that a current disability "may be associated" with military service include credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Court has also held that VA is not required to provide a medical examination when there is no credible evidence establishing an event, injury, or disease in service.  Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  

The Court has held, however, that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board notes that the Veteran in this case was provided a general medical examination in December 2008, which included chest X-ray and pulmonary function testing.  Service connection for chronic bronchitis was subsequently established in an April 2009 rating decision.  As discussed in more detail below, there is otherwise no evidence that the Veteran experiences any respiratory disorder or other disability related to exposure to asbestos.  The Board finds that as the Veteran has identified no competent evidence of an asbestos-related disease, there is no reasonable possibility that an additional VA examination would assist him in substantiating his claim as to this matter.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue decided herein has been met.  38 C.F.R. § 3.159(c)(4).  

The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations, and to move forward with the claim will not cause any prejudice to the appellant.

Service Connection Claim

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  In cases involving asbestos exposure, the Court has held that claims must be analyzed under VA administrative protocols.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  Although there is no specific statutory or regulatory guidance regarding claims for residuals of asbestos exposure, VA has guidelines for compensation claims based on asbestos exposure.  VBA Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1 MR), Part IV, Subpart ii, Chapter 2, Section C.9 (Dec. 13, 2005); see also DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  However, in Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court found that provisions in VBA Manual M21-1, Part VI, did not create a presumption of exposure to asbestos.  Medical nexus evidence is required in claims for disease related to alleged asbestos exposure in service.  See VAOPGCPREC 4-00 (Apr. 13, 2000).

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Court has also held that medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).  

Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay evidence is competent and sufficient in a particular case is an issue of fact, and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example, a broken leg; and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held that the lay evidence presented by a veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2011).

In this case, the Veteran's service treatment records are negative for any indication of an asbestos-related disease.  An August 2005 report, prior to his service in Iraq, included a diagnosis of upper respiratory infection.  Reports dated in March 2006 provided diagnoses of acute bronchitis.  His October 2008 post-deployment examination noted he denied being bother by a cough lasting more than three weeks or trouble breathing.  

In his November 2008 application for VA compensation, the Veteran reported having been exposed to asbestos in Iraq as a result of construction activities.  He reported having been treated for reactive airway disease in Germany from November 2005 to October 2008.

VA general medical examination in December 2008 noted that the Veteran's chest was clear to percussion and auscultation.  A chest X-ray study was normal.  The lungs were well expanded and free of active infiltrates.  A pulmonary function testing report noted a diagnosis of chronic bronchitis; no other respiratory disorders were found.  An April 2009 rating decision subsequently established service connection for chronic bronchitis.  

Based upon the evidence of record, the Board finds an asbestos-related disease was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service.  The December 2008 VA medical opinion in this case is persuasive that a disability related to asbestos exposure is not presently manifest.  The examiner provided a diagnosis of bronchitis without indication of any present symptoms unrelated to that diagnosis.  Neither the available medical evidence nor the Veteran's own statements demonstrate any additional respiratory symptoms or disability that may be due to asbestos exposure.  The Federal Circuit has held that without a disability there can be no entitlement to compensation.  See Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. . . . In the absence of proof of present disability there can be no valid claim").  Therefore, the claim for entitlement to service connection for an asbestos-related disease must be denied.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the Veteran's claim.


ORDER

The appeal for entitlement to higher initial ratings for major depression with anxiety and insomnia is dismissed.

The appeal for entitlement to higher initial ratings for right shoulder tendonitis traumatic brain injury is dismissed.

Entitlement to service connection for an asbestos-related disease is denied.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim of service connection for residuals of a head injury, as well as his claims for increase for his service-connected thoracolumbar spine strain and cluster headaches, and his claim of entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Regarding his claim of service connection for residuals of a head injury, the Veteran contends that he has residuals of a head injury in service.  The RO denied the Veteran's claim on the basis that the medical evidence of record weighed against a current disability traceable to in-service head injury.

Regarding diagnosis of the Veteran's claimed head injury residuals, review of the evidence of record reveals that he was treated for headaches and an open wound after striking the back of his head on a diving board in June 2007.  It is also significant to note that during an October 2008 post-deployment examination, he reported having experienced a fall during deployment but denied having experienced a blast or explosion, loss of consciousness, concussion, or having a head injury.  On VA traumatic brain injury (TBI) examination in November 2008, however, the Veteran reported having slipped off an airplane in April 2007, falling approximately ten feet with, he believed, a period of unconsciousness lasting one minute.  Although the examiner noted that the claims file was reviewed, no comments were provided as to the service treatment report of a diving accident in June 2007.  The examiner's diagnosis was traumatic brain injury secondary to a fall off an airplane in April 2007.  However, no residuals were identified at the time.

Subsequent treatment records dated in December 2008 noted diagnoses of probable posttraumatic stress disorder (PTSD) and findings consistent with TBI.  A July 2009 VA neurology examination report provided a diagnosis of cluster headaches without opinion as to etiology.  It was noted at that time that service treatment records included treatment for headaches and that the Veteran reported having been approximately 40 feet from the explosion of a mortar attack in November 2007 at Camp Taji, Iraq.  It was also noted that the Veteran reported having hit his head on something while diving to the floor in that attack and having been dazed for three to four minutes without loss of consciousness.  The examiner noted the Veteran's complaints of experiencing daily severe headaches and incapacitating episodes that required him to stop working for an hour.  It was further noted that he had lost two days of work due to severe flare-ups.  

Once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").

Although it appears that the VA examiners attempted to conduct evaluation of the Veteran's condition at the time, the Board notes that none of the VA examiners has provided an adequately reasoned opinion as to what diagnosed disabilities the Veteran currently experiences that are etiologically linked to his multiple alleged TBIs, as discussed above.  Because the VA examiners did not provide clear diagnoses or well-reasoned medical nexus opinions concerning a direct relationship between the Veteran's claimed residuals of head injury and service, the VA medical opinions are inadequate.  See 38 C.F.R. § 4.2 (2011) (providing that where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (noting that a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  Accordingly, remand is required.

In light of the above considerations, the Board concludes that another medical examination and opinion are needed.  Under these circumstances, evidentiary development is needed to fully and fairly evaluate the Veteran's claim of service connection for residuals of a head injury.  38 U.S.C.A. § 5103A (West 2011).  Specifically, the agency of original jurisdiction (AOJ) must arrange for the Veteran to undergo VA examination by a qualified professional, who must review the Veteran's claims file and his assertions and offer a well-reasoned etiological opinion as to whether it is at least as likely as not that the Veteran currently experiences residuals of a head injury that are traceable to his time on active duty.  The November 2008 VA examiner's diagnosis of "traumatic brain injury" and the December 2008 VA treatment provider's statement that the Veteran displayed "findings consistent with traumatic brain injury," as well as the credible claims made by the Veteran himself concerning his in-service experiences, must be discussed in the context of any negative opinion.

Regarding his claims for increase, the Veteran contends that his service-connected thoracolumbar spine strain and cluster headaches are more severely disabling than indicated by the presently assigned ratings.  In correspondence dated in November 2010, the Veteran's attorney asserted, in essence, that the assigned rating for cluster headaches did not adequately address the frequency of headache recurrence and their effect on the Veteran's employability.  In correspondence dated in May 2011, the Veteran further asserted that VA examinations in December 2008 and March 2010 did not adequately address his painful range of thoracolumbar spine motion.

When a claim for increase involves a musculoskeletal disability, an adequate examination of that disability must indicate that the examiner considered the effects of pain on the veteran's range of motion.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); 38 C.F.R. § 4.40 (2011) (requiring an evaluation of "functional loss . . . due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion").  Moreover, the examiner must address any functional impairment the disability causes.  See 38 C.F.R. § 4.10 (2011); see also Bierman v. Brown, 6 Vet. App. 125, 129 (1994) (noting examiner's duty to furnish full description of effects of disability upon ordinary activity); 38 C.F.R. § 4.1 (2011) ("For the application of [the rating] schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition."). 

The Board also notes that in statements provided during VA treatment in January 2009 and June 2009, the Veteran reported he was unable to work due to back pain.  Although a March 2010 VA examiner noted the Veteran's report that he was not working due to his low back disability, no additional comments were provided as to his reports of problems with employment or disability due to his service-connected disabilities.  It was noted that X-ray studies in December 2008 revealed levoscoliosis of the thoracic spine and negative lumbosacral and right shoulder findings; however, no additional diagnostic testing was reviewed in March 2010.  In an April 2010 report the examiner noted the Veteran failed to report for a scheduled electromyography (EMG) study ordered to rule out radiculopathy.

VA's duty to assist also includes the duty to provide a medical examination or obtain a medical opinion "when such an examination or opinion is necessary to make a decision on the claim."  38 U.S.C.A. § 5103A(d).  In light of the Veteran's claims of increased severity of symptoms since his last VA examination, including painful motion of his thoracolumbar spine and increased frequency of headaches, the Board finds that a remand of the Veteran's claims for higher initial ratings for thoracolumbar spine strain and cluster headaches is also necessary for the Veteran to be scheduled for further VA examination to determine the current severity of his disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007).  On remand, the VA examiner(s) should be asked to assess the current severity of the Veteran's thoracolumbar spine strain as well as his cluster headaches.  

With regard to the question of entitlement to a TDIU, under applicable criteria, a TDIU may be awarded where the schedular rating is less than total and when it is determined that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  Under § 4.16(a), if there is only one service-connected disability, it must be rated at 60 percent or more.  If there are two or more disabilities, at least one of those disabilities must be rated at 40 percent or more, and the total combined rating must be 70 percent or more.  Disabilities resulting from common etiology or a single accident, disabilities of one or both of the upper extremities or of the lower extremities, disabilities affecting a single body system, multiple injuries incurred in action, or multiple disabilities incurred as a prisoner of war may be considered as one disability in applying the provisions of § 4.16(a).  Despite these requirements, it is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).

The Court has stated that in order for a Veteran to prevail on a claim for a TDIU, the record must reflect some factor that takes his case outside of the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In adjudicating a claim for TDIU, the Board may not reject the Veteran's claim without producing evidence, as distinguished from mere conjecture.  See Friscia v. Brown, 7 Vet. App. 294 (1995).  In Friscia, the Court stated that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service-connected disabilities have on his ability to work.

The Board notes that the Veteran is currently in receipt of service connection for major depressive disorder with anxiety and insomnia, rated as 50 percent disabling; tendonitis of the right shoulder, rated as 20 percent disabling; thoracolumbar spine strain, currently rated as 10 percent disabling; and chronic bronchitis and cluster headaches, both currently rated as noncompensably disabling.  The current combined evaluation for the Veteran's service-connected disabilities is 60 percent.  See 38 C.F.R. § 4.25 (2011).  However, the Board notes that action taken pursuant to the directives of this remand may well affect the Veteran's total combined disability rating.  Consequently, upon completion of the above development, VA must determine whether the Veteran's service-connected disabilities, without consideration of his non-service-connected disabilities, combine to preclude him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).

The Veteran maintains that it is his service-connected back disorder that renders him unable to work.  In light of this contention-as well as the fact that final decisions on the Veteran's claim for service connection for residuals of a head injury and his claims for increased ratings for service-connected thoracolumbar spine strain and cluster headaches have not been made yet-the Board finds that further evidentiary development of the TDIU issue is necessary.  This development includes obtaining a pertinent medical opinion as to the effect on his employability of his currently service-connected disabilities, when considered together, as well as any diagnosed residuals of a head injury that the AOJ finds to be service-connected pursuant to the development set forth herein.  Thus, the Veteran must be scheduled for a VA examination, and the examiner requested to conduct examination of the Veteran and review of the medical evidence and provide a medical opinion addressing the question of whether the Veteran's service-connected disabilities, without consideration of his age or any non-service-connected disabilities, combine to make him unemployable.  See 38 U.S.C.A. § 5103A(d); Friscia v. Brown, 7 Vet. App. 294 (1995).  Such opinion must be based upon consideration of the Veteran's current medical condition as well as his documented history and assertions, to include employment history and education, and medical evidence associated with the record.  38 U.S.C.A. § 5103A.

Regarding a claim of entitlement to service connection for sleep apnea, the RO informed the Veteran via a March 2012 rating decision that it had denied his claim for service connection for sleep apnea.  In a May 2012 letter submitted to VA, the Veteran, through his attorney, expressed disagreement with the denial of service connection for sleep apnea in the March 2012 rating decision.  The Board finds that the May 2012 letter represent a timely notice of disagreement with the denial of service connection for sleep apnea set forth in the March 2012 rating decision.  See 38 C.F.R. § 20.201 (2011).  However, the RO has not issued a statement of the case on the issue, and as a result no appeal has been perfected.  The United States Court of Appeals for Veterans Claims has held that where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue to the RO for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran must be sent a letter requesting that he provide sufficient information and, if necessary, authorization to enable VA to obtain any additional pertinent evidence not currently of record.  The Veteran must also be invited to submit any pertinent evidence in his possession, and the AOJ must explain the type of evidence VA will attempt to obtain as well as the type of evidence that is his ultimate responsibility to submit.  He must be particularly informed of the information and evidence needed to substantiate a claim for TDIU.

2.  After associating with the claims file all available records and/or responses received pursuant to the above-requested development, the Veteran must be scheduled for VA examination and notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claims.  See 38 C.F.R. § 3.655(b) (2011).

TBI examination-A examination is necessary to determine a diagnosis, if any, of any current residuals of head injury the Veteran experiences, as well as the relationship between any such current diagnosed disorders and service.  The VA examiner must review the Veteran's claims file and medical history, examine the Veteran, and provide diagnoses for each residual disorder the Veteran currently experiences as a result of head injury.  The examiner must then provide a thorough and well-reasoned opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any current residuals of head injury are linked directly to his time in service, to include in particular his descriptions of multiple possible TBIs.  The November 2008 VA examiner's findings, as well as December 2008 treatment notes documenting "findings consistent with TBI," must be discussed in the context of any negative opinion.

Headache examination-The examiner must determine, through review of records and physical examination of the Veteran, to include consideration of his lay statements, how often the Veteran has characteristic prostrating attacks.  The frequency of non-prostrating headaches should also be documented.  The examiner should provide reasoning for distinguishing between prostrating and non-prostrating headaches.  All indicated tests and studies are to be performed.  

Spine examination-The examiner must report range of motion of the Veteran's spine in all directions (in degrees).  Clinical findings must also include whether, during the examination, there is objective evidence of pain on motion (if pain on motion is present, the examiner must indicate at which point pain begins), weakness, excess fatigability, and/or incoordination associated with the spine; and whether, and to what extent, the Veteran experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups or with repeated use.  The examiner must express such functional losses in terms of additional degrees of limited motion (beyond the limitation shown on examination).  If further examination or testing is found to be necessary to address neurological complications stemming from the Veteran's service-connected thoracolumbar spine strain, such must be carried out.

Note:  To properly evaluate any functional loss due to pain, C&P Service examiners, as per C&P Service policy, must at the very least undertake repetitive testing (to include at least three repetitions) of the joint's or spine's range of motion.  See VA Fast Letter 06-25 (November 29, 2006).  

TDIU examination-The entire claims file, to include a complete copy of this remand, must be made available to the examiner designated to examine the Veteran.  The examiner must consider the current severity of each of the Veteran's service-connected disabilities.  Report of the examination must include discussion of the Veteran's documented medical history and assertions.  In addition, the examiner must elicit from the Veteran and record for evaluation purposes a full work and educational history.  

Following the above-requested examination of the Veteran and review of the claims file, the examiner must offer an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran's service-connected major depressive disorder with anxiety and insomnia, tendonitis of the right shoulder, thoracolumbar spine strain, chronic bronchitis, and cluster headaches-along with any other disabilities service-connected as a result of the development directed herein-combine to preclude substantially gainful employment that is consistent with the Veteran's education and occupational experience.  A thorough explanation for the opinion must be provided.

The examiners must thoroughly review the Veteran's claims file, to include a copy of this remand.  Well-reasoned opinions must be provided with a detailed explanation for all conclusions reached by the reviewers.  Citations to the record or relevant medical principles should be included as necessary to explain the opinions, and a complete rationale should be given for all opinions and conclusions expressed.

3.  The adjudicator must ensure that all examination reports comply with this remand and the questions presented in the examination request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate. 

4.  After completing the requested actions and any additional notification and/or development deemed warranted, the claims on appeal must be adjudicated in light of all pertinent evidence and legal authority. If any benefit sought is not granted, the Veteran must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

5.  The AOJ must issue to the Veteran a statement of the case addressing the claim for service connection for sleep apnea.  Along with the SOC, the AOJ must furnish to the Veteran a VA Form 9 (Appeal to Board of Veterans' Appeals) and afford him time to perfect an appeal of this issue.  The Veteran is hereby reminded that appellate consideration of this claim may be obtained only if a timely appeal is perfected.  If, and only if, the Veteran files a timely appeal, this issue should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
CAROLINE B. FLEMING
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


